OFFICE OJ=THE          ATTORNEY          dENERAL         OF     TEXAS
                                             AUSTIN




enarabS@ JOO JTels&~
c:ief dccountunt
pJsrd cX couuty and District                Bead Indcbtefiness
nlg+ey Dulldini:  ~.
~XltAI, pnxio

nslr   Sir:       . ‘.’                 Opinion Nb. O-6706
                                        He:




                               he aid undoer Section 6 of the ‘Bond
                                 which states *__ or afiy road that
                          9s   cm3titutot        a    part   .of.paid        Systea    and
                       eou or may be ch,ance,ob, ralocatcd    or abnn-
                       her snld indcbtednoss     is nou ovidonced by
         t.hs o~S.i~~ti.0~ originally   iss~@I or by refunding ob-
         li~ationn   or both.’     Under this aoction of the law the
         bog&s cr Red I’i3.vcr County have bbeon parilcipnting~in
         tho County and l<oad District      JTichway J?und oiuco 1933.

               “In h;iril,       .1912, tho Stoto IJi~lwa y Depart~znt
         dooip&d    this        acction or roild as a Farm-to-Znrket
                    _-
 .        .       .




      f                                                                                       i
                                     Psios to this desiantion     Red Rivog County
                                                                                              .   I.
                        entcr4d into n contrcct     with ‘the State !Ii@xay.. De-
     :                  partze.ns.ntwhich rends In purt (13 follow:    ‘Based. upon
     _.
     %                  suoll consideration    and benefit  to the couilty .involved,
                        it is mutually agreed that previous expenditures         by the
      ,                 county, whether by cash, bonds, or wnrrants, are not
                        expected to be assumed by the State and paid in any
                       .,qm~er froi~ revc?zues derived from thq Gqsolinc tzY.*
              .               “For your consideration  we are enclosin,n, a cogy
                       of this contrect,  toeether with u copy of the minute
     1                 designating  this road as a J?arm-to+a.rkot Ri@xay.
     :
                               “In view of’ this oontrwt   entered into betwan
                       the State RiShwxv Co~otisnion ond Red River County we ask
                       that you pleasa advise us whether or not in yo~v opinion,
                       the bonds 02 Red River Countty that Eere uosd in the con-
                       struction   of this rend should conticuo to pwticipate  in
                       the County and Roed District     Righzay Fund.

                               . -In Ziy, 1943, the Forty-EiGhth Leg1slat;tlre onactcd
                         Senate 3W.l 368, which authorized       the State High%y De-
  ;                      pnrtzent to designate Fcr-to-Y&rket        Dighvwys provided~
                         the counties naive any rights their bonds might have for
                         participation    in the County & Rand District     I~ii&i~ay Fund,
                         The St&o Righviay DopWxmt          and the sevnral counties ase
                         now ontwins     Pinto aSreeaents as provided by Senate Dill
                      ‘. 84-5~before any SOL     is deslgnstod   RS a Farm-to-%rket
. .                      tIi&h%ny.    Wo am onclosine    a ‘copy 0: this agreement.
  I
                                WOW of the roads no-w b::ing’dooit;natcd       80 Farm-
                       to-!.!arket tJir&f:oya urc roAda that huve previously        been
                       dosicntitod cs Zsto      J.J.i@ilr:iays
                                                             cud WJX later abandoned.
                       An these rotrds ncro, at one time, on tho Stuto SyWxm
                       the counties cqpliud- for and ‘nro noiy reccivina        state aid
                       on the bonds that were .used in the construction          of t!leno
                       roads.     AS t;hcsc c.ountics hcvc eiL;uad cn a~xos;lent with
                       the State Iiiighxay Dcportizsnt,        RD provided in Senate Bill
                       348-8,\:o nsk that you plonse aCviso us vlhcthcr OS not
                       these bonda should continue to pzrtlcipnto           in thio County
                       and Road Di.r;trict Ri~Jxay Funds”
                                                 -           ._‘~




                Tha mly otatuti~ ~hhboosaory to con+truo iti answeri&                    ‘.
    your inquiry is t&e provfsions  of ChsRter. 244; hots 49th Lo@-
    lature, Re&lar Sosalon,, &943, v~hlch, %e quote ,as foLl.ovm;


                  aSeot3.0n 1. The Stoto Highway Comlaolon             Is
         authorized to Cosi*ate        say county mad In the state
      . as a far=-to-zarkct       road .for purpocos of construction,               ‘.
         reconstruction,,    and maintonenco only, pI?ovided that the
         CoztmlssIoncr~ Cqurt of the oowty 1~ vjhioh any suoh
          oouuty road 5.3 located shall pass:and ezltcr in its
       . nitmtos an order waiving an rights such bounty mav,
         have for pz.rtl&pation       bye t E;e state in any luddebtoh-                        .
         hosa irourmd by tho county.in            tha construction     of
          41wJ~caun~;y   X%-U?&,-tipd~T.QVi&?d further th2.t tl\.oState         ~~
          J-lig!mny Co.mission and the Comiosioners            Court of the        .
         .cciunty in vrhloh any .suoh rosa is located nay enter in-
          to a contraot that shall set          forth the duties c+” the ;
          .state In the conetru&ion,         reoonctrnctlon,      and main-                    .
          teaonco of tha’oounty      road in. consideration        of the
          county s.nd/op. road distriot       relinquishing      any and all.
          clains for state p~rticipntion,          in any county, road
          diotriot,    or defined road district         bonds, vmxante,
          or other cvidencao of indebtedness            outstnzxling again-&
          ouoh rond Por the oonstructiou           or kaprovozent..o:     the
          XOed   b&ore king     desigmtid       by tb    Stale IJin,h?ay Corn--
          missson.
                  WQC. ;ir. -It is hereby declared to ‘be the policy
          of the state that the essusptLon      by the otate of tho ob-                   .’
          liGatfon to cocotrtict   am2 a&ntain- such roads dasQgxta9
          by the State Righwy Comiss1on        as fara-to-mrhst     roado
          under the proviaionn    of this Act oonetituteo     full and
!      ~. cozplats  co$wmkion      for any md all fun& that tiight                  .’
          have boon es~endcd by coy couuty, road district,         or. da-
          fioed road diutsiat    in the construction     md mulntcnauoo
          of said road prior to its. OeslCnutlon by tho Stnte nigh-
/         way Comioslon     as a fam-to-mrktct    rod.
                WCC. 3.   This Ziot shall-be   cmuliltivo     of all. other
         luws on this subject,   but in the event of a conflict        bo-
I        tmen tho provisions   of this Act and any other Act on
         th!.u suhjcot, the provinsom    or t,hiE -xct -‘shall. prcvai~~.
:
                “&x.    4.   xLIef~cnOyacusoe"
                   \




                                                                                                   I:
    .




                                                                               ,
                                           .,                         _’

                :
        :
              . Accordiqq to your Ititter,        the contract bsk&       the
 gtoto i&hvay Comlsaion            aud Rod, River County was ontorod anto
.durm the year Ig42, and prior to the effoctlvo                 date’&. Ch+- .
  tar 2 34, ebovb quoted.                                                          ?,>;
            ..                                                                  .
                %e have exeuined the stetutos         relatlnS  to ‘the ‘$o’ders      ..
 &I duties of the State H3.&uay Comnln’slon qnd Cdlzlissionors’
 Courts, aad ve have beon curable to find any statute authori&q                       ...
 the ccmtrect ~tlrtit was ln cmz’cct duriug the year I942,              It is.
 ~damntal          tltit the Co*misolonors~ Court3 .ancl the State’ Cosrt-
 ncnt can bnly pe~fom thoso duties and oatcr t?to contracts                    that
 am outhorhod           by tbo’ Coostltution    azd/qr statutes    of thin State.
 tbo. Suprtmo OouPt of !i'oxas in the Case Of City of RiS SRrlng
 v, %!Frd, 169 9, il. (24 151, 153,. atatod:             _
         ‘.     “It wu8 corly anuouncod 33 6111s v, City of.
       Cloburno, (Tex. Ct. Clv. App, ) ‘35 3. l!. 495, emor
       refused,       that them mst be authority          of la3 for the
       co&ltiact of a Ialnlcipal         corporation,   enii to give it
       vaU.dity such authority must oxfst vhon the con-
       tract-var       rcede‘and if hit does not then oxlst,       the’
       contraot camot there& ter ba ratlfiod.”                                   .
           It is lIbm&-mentaS thet e county co3miso3.0norsi court    _
or a otete departmgt     can porfom   only those duties and e&r
into va3id contmcts     oxcspt X.?henauthorLzod to do 80 by the Con-
stitution aid. f3tetutcs of thla state.     city of Rig Spring v.      ;                    ..
Ward, 16 3. U. (&I.) l-51; Potter Countg.v. Slau&tor ‘Cattle Co%-
Fany, ‘25$ s.. v. 775.
           ‘Since the contract vat exeoutod by 11~4 Rtver County &it:
the State IiiSh\iag ComisnRon prior to the cnaot~~~t.~.-Ghaptez* 24$,
6upra, and jl3-vtev of the euthozltios    cited above, ‘tie ore oP the
opinion that’ the bozds of Red River Comty that uem uae&fn          the
conntzuction of this rood should continue      to parti.cLpate ia the
County end Road District    lN&z.y~ fund, unlosa or untlrl. e. ‘Beg Con-
tract ie executed es e~~t;ho;~:ic~~by %hapt+ 2-N.

            ’ &de?the provisiom     of Chapter .244. the Stnto Eight!uy
Cou!nlnsion 13. authorlzcd   to -doni~~ato fam-to-msket       roads pro-
~~cbcl “tho comisc1onora   ’ court of the county in trhioh any. such
COuuty roes7 is locntod ahaIl paso anil ontcr ;Ln its t2inutos ail
oKloP uaivin3 any rl,@t3 3uch cowty, 13a.yhave for, partlcipatj.oni
by the otntc: jn my ludohto~ncss       ~.ncurl;ocl by tho comty til the
Constructic;l of. such cowty road, ”
mnoqiible’ Jot




             ‘AS uo construe ths’ctstuto,     t&o county kst   first
relinquich    or naive any rl&ht Chut itmy       have to pmtloipato
In the .County tad Rod District      Hl&hwey Pund, thcreforo,.    if a
county should entor into a contract       with the Gtata.Y!&my       Con-
nimlon~ OB euthorlead     by Chapter 244, anid county i~o not en-
titled   to participate   in mid County and Boad District      Fii&Iay
FUQ~, lmofns     na ito county rocda Imve been d.eoigmted OS Par+




                                        BY
   ‘..   .   .




                                                .   .